                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION



 DEMARQUISE MCGHEE,

               Plaintiff,                                CIVIL ACTION NO.: 6:19-cv-18


        V.



 A. NELSON; ROBERT TOOLE; STAN
 SHEPARD; and JOHN DEAL,

               Defendants.



                                          ORDER


       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation,(doc. 9). Plaintiff did not file Objections to

the Report and Recommendation. Accordingly, the Court ADOPTS the Magistrate Judge's

Report and Recommendation as the opinion of the Court. The Court DISMISSES without

prejudice Plaintiffs Complaint, DIRECTS the Clerk of Court to enter the appropriate judgment

of dismissal and CLOSE this case, and DENIES Plaintiff informa pauperis status on appeal.

       SO ORDERED,this,                  of May, 2019.




                                     J. RAND^ftrHALL, CHIEF JUDGE
                                     UNITEp^STATES DISTRICT COURT
                                            HERN DISTRICT OF GEORGIA
